

ECHOSTAR CORPORATION
EXECUTIVE OFFICER STOCK OPTION AGREEMENT


This Stock Option Agreement (the “Agreement”) is entered into effective as of
[Grant Date] (the “Grant Date”), by and between EchoStar Corporation, a Nevada
corporation (the “Company”), and [Participant Name] (“Grantee”).


RECITAL


WHEREAS, the Company, pursuant to its 2017 Stock Incentive Plan (as amended from
time to time, the “Plan”) desires to grant this stock option to Grantee, and
Grantee desires to accept such stock option, each under the terms and conditions
set forth in this Agreement; and


WHEREAS, the Option (as defined below) is intended to be consideration in
exchange for the covenants herein contained and not in exchange for any right
with respect to continuance of employment with or service to the Company or any
of its direct or indirect subsidiaries.


AGREEMENT


NOW, THEREFORE, in consideration of the premises, the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.Grant of Option


The Company hereby grants to Grantee, as of the Grant Date, the right and option
(hereinafter called the “Option”) to purchase all or any part of an aggregate of
[Number of Options Granted] shares of the Class A common stock of the Company,
par value $0.001 per share (the “Common Shares”), at the price of $[Grant Price]
per share (the “Option Price”), on the terms and conditions set forth in this
Agreement, which price is equal to or greater than the fair market value of a
Common Share on the Grant Date (or the last trading day prior to the Grant Date,
if the Grant Date was not a trading day). The Option Price is subject to
adjustment as provided in this Agreement and the Plan. The Option is intended to
be an incentive stock option (an “ISO”) within the meaning of the Internal
Revenue Code of 1986, as amended, and regulations thereunder (the “Code”) to the
full extent permitted under the provisions of the Code; provided that any
portion of the Option that is not eligible to be an ISO under the Code shall be
a non‑statutory stock option that does not qualify as an “incentive stock
option” within the meaning of the Code. Grantee understands, acknowledges,
agrees and hereby stipulates that to the extent that the aggregate fair market
value (as determined by the Company in its sole and absolute discretion for any
reason or no reason at any time and from time to time as of the Grant Date) of
the Common Shares with respect to which all ISOs are exercisable for the first
time by Grantee during any calendar year exceeds one-hundred thousand dollars
($100,000), in accordance with Section 422(d) of the Code, such options,
including without limitation, all or a portion of the Option, shall be treated
as options that do not qualify as ISOs.


Notwithstanding anything in the Plan to the contrary, this Agreement and the
Option granted hereunder shall be null and void and of no further force and
effect unless and until the Grantee shall have accepted and acknowledged this
Agreement within thirty (30) days after the Grant Date by following the current
procedures implemented by the Company’s administrator for the Plan (the
“Administrator”), as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason from
time to time.








1

--------------------------------------------------------------------------------




2.
Duration and Exercisability



(a)    Subject to the terms and conditions set forth in this Agreement and the
Plan and Grantee being an employee of the Company or its direct or indirect
subsidiaries, if any, on each of the following vesting dates, the Option shall
vest on, and may be exercised by Grantee in accordance with the following
vesting schedule: [________________]


Notwithstanding the foregoing, vesting of the Option shall immediately cease
upon the occurrence of any of the events provided for in Sections 3(a)-(d), as
applicable.


(b)    Except as permitted pursuant to the Plan, (i) during the lifetime of
Grantee, the Option shall be exercisable only by Grantee or, if permissible
under applicable law, by Grantee’s guardian or legal representative, (ii) the
Option shall not be assignable or transferable by Grantee, other than by will or
the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined by the Code, Title I of the Employee Retirement
Income Security Act, or the rules promulgated thereunder, and (iii) the Option
may not be sold, assigned, transferred or otherwise disposed of, or pledged,
alienated, attached, hypothecated, or otherwise encumbered in any manner
(whether by operation of law or otherwise), and will not be subject to
execution, attachment or other process. Any purported sale, assignment,
transfer, pledge, alienation, attachment or encumbrance in violation of the
terms of this Agreement or the Plan shall be void and unenforceable against the
Company or any of its subsidiaries. Any sale, assignment, transfer, pledge,
hypothecation, or other disposition of the Option or any attempt to make any
such levy of execution, attachment or other encumbrance will cause the Option to
terminate immediately, unless the Board of Directors of the Company or the
Committee (as defined in the Plan), in their sole and absolute discretion for
any reason or no reason at any time and from time to time, specifically waives
applicability of this provision.


(c)    Notwithstanding any other provisions in this Agreement or the Plan, the
Option shall expire and terminate, and shall cease to be exercisable, on [insert
date that is [XX] years after the Grant Date] (the “Expiration Date”).


(d)    The Company assumes no responsibility for individual income taxes,
penalties or interest related to the grant, vesting, forfeiture, termination,
recoupment, adjustment or exercise of the Option or any subsequent disposition
of Common Shares. Additionally, the Company assumes no responsibility in the
event that the Option or any portion thereof is ultimately determined to not be
an ISO or the tax treatment therefore is ultimately determined to be other than
the tax treatment afforded for ISOs, whether such other treatment is the result
of changes in the tax laws, a disqualifying disposition by Grantee, or for any
other reason. Grantee should consult with Grantee's personal tax advisor
regarding the tax ramifications, if any, which result from the grant, vesting,
adjustment, forfeiture, termination, recoupment or exercise of the Option, and
any subsequent disposition of Common Shares. If, in the Company's sole and
absolute discretion for any reason or no reason at any time and from time to
time, it is necessary or appropriate to collect or withhold federal, state or
local taxes in connection with the grant, vesting, forfeiture, termination,
recoupment, adjustment or exercise of any portion of the Option and/or any
subsequent disposition of Common Shares, the Company shall be entitled to
require the payment of such amounts as a condition to exercise. Prior to any
relevant taxable or tax withholding event, as applicable, Grantee shall pay or
make arrangements satisfactory to the Company to satisfy all withholding
obligations. In furtherance and without limiting the generality of the
foregoing, Grantee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby authorizes the Company, in its sole and absolute discretion for any
reason or no reason at any time and from time to time (including without
limitation, pursuant to the then-current procedures implemented by the
Administrator, as such Administrator and procedures are designated by the
Company in its sole and absolute discretion for any reason or no reason at any
time and from time to time), to satisfy all withholding and all other
obligations with regard to any individual income taxes, penalties or interest
related to the


2

--------------------------------------------------------------------------------




grant, vesting, forfeiture, termination, recoupment, adjustment or exercise of
the Option and/or any subsequent disposition of Common Shares by one or a
combination of the following:


i.    withholding from any wages or other cash or equity compensation payable to
Grantee by the Company;


ii.    withholding Common Shares that are otherwise issuable upon exercise of
the Option;


iii.    arranging for the sale of Common Shares that are otherwise issuable upon
exercise of the Option, including, without limitation, selling Common Shares as
part of a block trade with other grantees under the Plan or otherwise; and/or


iv.    withholding from the proceeds of the sale of Common Shares issued upon
exercise of the Option or other Common Shares issuable to the Grantee.


(e)    In accepting the terms and conditions of this Agreement and the Option
and in considering the exercise of the Option, Grantee understands,
acknowledges, agrees and hereby stipulates that he or she has used and shall use
the same independent investment judgment that Grantee would use in making other
investments in corporate securities. Among other things, stock prices will
fluctuate over any reasonable period of time and the price of the Common Shares
may go down as well as up. No guarantees are made as to the future prospects of
the Company or the Common Shares, or that any market for sale of the Common
Shares will exist in the future. No representations are made by the Company
except as may be contained in any active registration statement on file with the
United States Securities and Exchange Commission (“SEC”) relating to the Plan at
the time of the applicable exercise of the Option.


3.
Effect of Termination of Employment; Violation of Covenants; Covenants Found
Unenforceable; Death or Disability; Demotion; Termination After Change in
Control



(a)    In the event that Grantee shall cease to be employed by the Company
and/or its direct or indirect subsidiaries, if any, for any reason other than as
a result of or in connection with Grantee's serious misconduct or violation of
the covenants set forth in Section 5 of this Agreement or other circumstances as
described in Section 3(b) of this Agreement or Grantee's death or disability (as
described in Section 3(c) of this Agreement), Grantee shall have the right to
exercise the Option at any time within one month after such cessation of
employment, but only to the extent of the full number of vested Common Shares
that Grantee was entitled to exercise under the Option on the date of such
cessation of employment, subject to the conditions that (i) any vested or
exercisable portion of the Option not exercised within that one month period
shall terminate and cannot be exercised following expiration of that one month
period, (ii) any portion of the Option not vested or otherwise not exercisable
as of the date of such cessation of employment shall be deemed to have
terminated and cannot be exercised as or after such date, and (iii) no portion
of the Option shall be exercisable (whether vested or unvested) after the
Expiration Date. The termination of the Option by reason of this Section 3(a)
shall be without prejudice to any right or remedy which the Company may have
against the Grantee or other holder of the Option or any Common Shares issued or
issuable upon exercise of the Option.


(b)    In the event that (i) Grantee shall cease to be employed by the Company
and/or its direct or indirect subsidiaries, if any, by reason of Grantee's
serious misconduct during the course of employment, including without limitation
wrongful appropriation of the Company's or its subsidiaries’ funds, theft of


3

--------------------------------------------------------------------------------




the Company’s or its subsidiaries’ property or other reasons as determined by
the Company, (ii) Grantee violates any one or more of the covenants set forth in
Section 5 of this Agreement as determined by the Company, or (iii) any one or
more of the covenants set forth in Section 5 of this Agreement is found to be
unenforceable against the Grantee to any extent by the final non-appealable
resolution of any litigation or other legal proceeding stemming from an actual,
threatened, or attempted violation of any such covenants by Grantee, then the
entire Option (both vested and unvested) shall be deemed to have terminated and
cannot be exercised and no Common Shares shall be issuable in connection
therewith as of the date of the earliest to occur of: (A) the serious misconduct
or cessation of employment, in all cases as the Company may select and as
determined by the Company; (B) any violation of the covenants set forth in
Section 5 of this Agreement as determined by the Company; or (C) any finding of
unenforceability against the Grantee of any one or more of the covenants set
forth in Section 5 of this Agreement to any extent by the final non-appealable
resolution of any litigation or other legal proceeding stemming from an actual,
threatened or attempted violation of any such covenants by Grantee. The
termination of the Option by reason of this Section 3(b) shall be without
prejudice to any right or remedy which the Company may have against the Grantee
or other holder of the Option or any Common Shares issued or issuable upon
exercise of the Option. For clarification purposes, with respect to interpreting
any and all violation(s) (or other logical formulation thereof such as
“violates”) of the covenants set forth in this Agreement (including without
limitation, the covenants in Section 5 of this Agreement), such violation(s)
shall include, but is not limited to, any actual, threatened or attempted
violation of any such covenants by the Grantee that may result in, among other
things, the Company or any of its direct or indirect subsidiaries having to seek
a temporary restraining order, preliminary injunction, or other similar relief
against the Grantee to attempt to prevent any such actual, threatened or
attempted violation.


(c)    In the event that Grantee shall die while in the employ of the Company or
its direct or indirect subsidiaries, if any, or within one month after cessation
of employment for reasons provided in Section 3(a) of this Agreement, or if
Grantee’s employment with the Company and/or its direct or indirect
subsidiaries, if any, is terminated because Grantee has become disabled (within
the meaning of Section 22(e)(3) of the Code and regulations thereunder) while in
the employ of the Company or its direct or indirect subsidiaries, if any, and
Grantee shall not have exercised the Option to the extent of the full number of
vested Common Shares that Grantee was entitled to exercise under the Option as
of the date of such death or termination on account of disability, as
applicable, then such Option may be exercised at any time within twelve months
after the date of such death or termination on account of disability, as
applicable, by Grantee or the personal representatives or administrators,
executor or guardians of Grantee, as applicable, or by any person or persons to
whom the Option is transferred by will or the applicable laws of descent and
distribution, but only to the extent of the full number of vested Common Shares
that Grantee was entitled to exercise under the Option on the date of such death
or termination on account of disability, as applicable, subject to the
conditions that (i) any vested or exercisable portion of the Option not
exercised within that twelve month period shall terminate and cannot be
exercised following expiration of that twelve month period, (ii) any portion of
the Option not vested or otherwise not exercisable as of the date of such death
or termination on account of disability, as applicable, shall be deemed to have
terminated and cannot be exercised as or after such date, and (iii) no portion
of the Option shall be exercisable (whether vested or unvested) after the
Expiration Date. The termination of the Option by reason of this Section 3(c)
shall be without prejudice to any right or remedy which the Company may have
against the Grantee or other holder of the Option or any Common Shares issued or
issuable upon exercise of the Option.


(d)    In the event that Grantee is demoted (but remains employed) by the
Company or its direct and indirect subsidiaries, if any, from Grantee’s current
level (e.g., chairman, chief executive officer, president, executive vice
president, senior vice president, vice president, director, manager, or other
level held by Grantee on the date of this Agreement), the Option shall continue
in force, unless otherwise terminated, but only to the extent of the full number
of vested Common Shares that Grantee was entitled to exercise under the Option
on the date of such demotion (the “Remaining Vested Options Following
Demotion”), subject to the conditions that (i) any portion of the Option not
vested or otherwise not


4

--------------------------------------------------------------------------------




exercisable as of the date of such demotion shall be deemed to have terminated
and cannot be exercised as of the date of demotion, and (ii) no portion of the
Option shall be exercisable (whether vested or unvested) after the Expiration
Date. The termination of the Option by reason of this Section 3(d) shall be
without prejudice to any right or remedy which the Company may have against the
Grantee or other holder of the Option or any Common Shares issued or issuable
upon exercise of the Option.


(e)    In the event that (i) a Change in Control occurs, and (ii) Employee is
terminated by the Company and/or its direct and indirect subsidiaries (and not
simultaneously employed by the surviving entity or its direct or indirect
subsidiaries -- if not the Company -- in connection with, as a result of, upon
or after the Change in Control), for any reason other than for Cause, during the
twenty-four (24) month period following such Change in Control, then all
portions of the Option not previously vested shall immediately vest and become
exercisable on the date of such termination, and the Employee shall have the
right to exercise all unexercised portions of the Option within one month after
such termination of employment, subject to the conditions that (i) any portion
of the Option not exercised within such one month period shall terminate and
cannot be exercised following expiration of that one month period, and (ii) no
portion of the Option (whether vested or unvested) shall be exercisable after
the Expiration Date.


For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: "Capital Stock" means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
"Cause" means: (i) the willful and continued failure of Grantee to substantially
perform his or her duties consistent with past practices prior to the Change in
Control; (ii) any illegal conduct or gross misconduct which is materially
injurious to the Company or its affiliates; (iii) Grantee has been convicted of
or pleaded guilty or nolo contendere to a felony or any crime involving moral
turpitude or dishonesty; or (iv) Grantee has been convicted of or pleaded guilty
or nolo contendere to a felony, crime or engaged in conduct which results in a
prohibition on the Grantee from serving, for any period of time, as an officer
or director of a publicly traded company by any federal, state or other
regulatory governing body (including without limitation, an exchange or
association such as NYSE or Nasdaq). "Change in Control" means: a transaction or
a series of transactions the result of which is that any person (other than the
Principal or a Related Party) individually owns more than fifty percent (50%) of
the total voting power of the voting Equity Interests of either (A) the Company
or (B) the surviving entity in any such transaction(s) or a controlling
affiliate of such surviving entity in such transaction(s). "Equity Interest"
means any Capital Stock and all warrants, options or other rights to acquire
Capital Stock (but excluding any debt security that is convertible into, or
exchangeable for, Capital Stock). "Principal" means Charles W. Ergen. "Related
Party" means, with respect to the Principal, (a) the spouse and each immediate
family member of the Principal; (b) each trust, corporation, partnership or
other entity of which the Principal and/or the Principal’s spouse and/or
immediate family members beneficially holds an eighty percent (80%) or more
controlling interest; and (c) all trusts, including grantor retained annuity
trusts, established by the Principal for the benefit of his family.


(f)    Notwithstanding any other provision in this Agreement or the Plan or any
termination or expiration of the Option, the covenants set forth in Section 5 of
this Agreement shall continue in force in accordance with their terms unless
otherwise terminated by the Company.


4.
Manner of Exercise



(a)    The Option can be exercised only by Grantee or other proper party as
described in Section 2(b), Section 3(c) and/or Section 4(c) of this Agreement,
in whole Common Shares, upon meeting the applicable vesting requirements for the
Option represented by this Agreement and by following, prior to the earlier of
any forfeiture or termination or the Expiration Date, the then-current
procedures implemented by the Administrator, as such Administrator and
procedures are designated by the Company in its sole and absolute discretion for
any reason or no reason at any time and from time to time. The instruction to
exercise


5

--------------------------------------------------------------------------------




the Option must be made by a person entitled to exercise the Option and shall
(i) include, among other things, the number of Common Shares as to which the
Option is being exercised, (ii) contain a representation and agreement as to
Grantee's investment intent with respect to the Common Shares in a form
satisfactory to the Company (unless a Prospectus meeting applicable requirements
of the Securities Act of 1933, as amended (“Securities Act”), is in effect for
the Common Shares being purchased pursuant to exercise of the Option), and (iii)
be accompanied by payment in full of the Option Price for all Common Shares
designated in the instruction. The instruction to exercise shall be sent as set
forth in Section 7(n) of this Agreement or in such other manner pursuant to the
then-applicable procedures implemented by the Administrator.


(b)    Except as otherwise provided for by the then-current procedures
implemented by the Administrator or as otherwise specified in Section 4(c) of
this Agreement, Grantee shall pay the Option Price for the Common Shares
purchased in cash or by certified or bank cashier's check.


(c)    If, upon the close of trading on the NASDAQ Stock Market (or, in the
event that the Common Shares are no longer listed and traded on the NASDAQ Stock
Market, such other stock exchange on which the Common Shares are then listed and
traded) (the “Market Close”) on the Expiration Date (or the last trading day
prior to the Expiration Date (if the Expiration Date is not a trading day)) (the
“Expiration Exercise Date”), all or any portion of the Option is vested and
exercisable, then the vested and exercisable portion of the Option shall be
automatically exercised upon the Market Close on the Expiration Exercise Date
without any further action by Grantee (or any other proper party as described in
Section 2(b) and/or Section 3(c) of this Agreement) pursuant to the applicable
then-current procedures implemented by the Administrator (the “Expiration
Exercise Procedures”), as such Administrator and Expiration Exercise Procedures
are designated by the Company in its sole and absolute discretion for any reason
or no reason at any time and from time to time.


Pursuant to the Expiration Exercise Procedures: (i) the following costs and
expenses will be satisfied by withholding otherwise deliverable Common Shares to
be issued upon the automatic exercise of the Option: (A) the Option Price for
the full number of vested Common Shares that are automatically exercised under
the Option pursuant to this Section 4(c); (B) the Administrator’s fees and
commissions, if any; (C) other brokerage fees and commissions, if any; and
(D) all withholding and all other obligations with regard to any individual
income taxes (which Grantee understands, acknowledges, agrees and hereby
stipulates may be withheld at the highest then‑current tax rate), penalties or
interest related to the grant, vesting, forfeiture, termination, recoupment,
adjustment or exercise of the Option and/or any subsequent disposition of Common
Shares in connection with the Expiration Exercise Procedures or otherwise; and
(ii) the number of whole Common Shares, if any, remaining after completion of
all withholding as described in subsection (i) of these Expiration Exercise
Procedures shall be issued to Grantee. Without limitation of the generality of
Section 2(d) of this Agreement, in the event that the amounts withheld pursuant
to the Expiration Exercise Procedures are insufficient to satisfy Grantee’s
actual individual income tax, penalty and/or interest obligations, Grantee
understands, acknowledges, agrees and hereby stipulates that Grantee, and not
the Company, shall be solely responsible and liable for payment of any
deficiencies. Only an Option that is “in-the-money” at Market Close on the
Expiration Exercise Date shall be automatically exercised pursuant to this
Section 4(c). An Option shall be considered “in-the-money” for purposes of this
Section 4(c) if the fair market value of a Common Share upon the Market Close on
the Expiration Exercise Date is at least one percent (1%) greater than the
Option Price. Furthermore, and without limitation of the generality of the
preceding sentence, any exercise of the Option that would result in the issuance
of less than one whole Common Share to Grantee pursuant to the Expiration
Exercise Procedures shall not be automatically exercised pursuant to this
Section 4(c). Grantee (on its own behalf and on behalf of each and every other
proper party as described in Section 2(b) and/or Section 3(c) of this Agreement)
hereby expressly authorizes and agrees to the automatic exercise of the Option
as provided in this Section 4(c) (and shall be deemed to have given all
instructions and representations required under Section 4(a) of this Agreement
in connection with the automatic exercise of the Option as provided in this
Section 4(c)), and neither the


6

--------------------------------------------------------------------------------




approval of the Administrator, nor the consent of Grantee (or any other proper
party as described in Section 2(b) and/or Section 3(c) of this Agreement) shall
be required at the time of the automatic exercise of the Option pursuant to this
Section 4(c). For the avoidance of doubt, Grantee may exercise any vested and
exercisable portion of the Option prior to Market Close on the Expiration
Exercise Date. Grantee understands, acknowledges, agrees and hereby stipulates
that the automatic exercise procedure pursuant to this Section 4(c) is provided
solely as a convenience to Grantee as protection against Grantee’s inadvertent
failure to exercise all or any portion of an “in-the-money” Option that is
vested and exercisable before such Option expires under this Agreement. Because
any exercise of all or any portion of the Option is solely Grantee’s
responsibility, Grantee hereby waives and releases and agrees to indemnify and
hold the Company harmless from and against any and all claims of any kind
whatsoever against the Company and/or any other party (including without
limitation, the Administrator and the Company’s Grantees and agents) arising out
of or relating to the automatic exercise procedure pursuant to this Section 4(c)
(or any failure thereof), including without limitation any resulting individual
income tax, penalty and/or interest liability and/or any other liability if the
automatic exercise of the Option does occur, or does not occur for any reason or
no reason whatsoever and/or the Option actually expires.


(d)    Unless notified by the Company or the Administrator to the contrary, the
Common Shares issuable on exercise of the Option shall be deemed issued on the
date specified by the Company within five (5) business days following the date
that the Company determines that all requirements for issuance of the Common
Shares have been properly completed, including, without limitation, payment of
all applicable withholding taxes. The Company shall have no obligation to issue
the Common Shares upon the exercise of any portion of the Option until it has
confirmed to its satisfaction that all requirements for the issuance have been
accomplished. Any notice of exercise shall be void and of no effect if all
requisite events have not been accomplished.


(e)    Unless the Company waives applicability of this provision, the
certificate or certificates for the Common Shares, if any, as to which the
Option shall be exercised or the book entries, as applicable, may be registered
only in the name of Grantee (or if Grantee so requests in the notice of exercise
of the Option, jointly in the name of Grantee and with a member of Grantee's
family, with the right of survivorship, or in the event of the death of Grantee,
in the name of such survivor of Grantee as the person with the right to exercise
the Option shall designate).


5.Protection of Confidential Information and Trade Secrets


(a)    Grantee shall serve the Company and its direct and indirect subsidiaries
(collectively, the “Company” for purposes of this Section 5), loyally and in
good faith and use Grantee's best efforts to promote the Company's interests.
Grantee hereby agrees to protect from disclosure (for clarification purposes,
such agreement to protect from disclosure shall include, without limitation, an
agreement not to use) Confidential Information and Trade Secrets (as defined in
Section 5(e) of this Agreement).


(e)    Non-Disclosure and Non-Use of Confidential Information and Trade Secrets.
Grantee further agrees to hold in a fiduciary capacity for the benefit of the
Company any and all proprietary and confidential information, knowledge, ideas
and data, including, without limitation, customer lists and the Company’s trade
secrets, products, processes and programs (“Confidential Information and Trade
Secrets”), relating in any way to the present or future business or activities
of the Company for as long as such Confidential Information and Trade Secrets
remain confidential (for clarification purposes, this restriction shall include,
but not be limited to, the obligation of and agreement by Grantee not to (i)
disclose to, or use to or for the benefit of, any person or entity other than
the Company any Confidential Information and Trade Secrets, and/or (ii) take a
position where Grantee may use and/or disclose any Confidential Information and
Trade Secrets). Such Confidential Information and Trade Secrets include but are
not limited


7

--------------------------------------------------------------------------------




to: (i) the Company’s financial and business information, such as capital
structure, operating results, strategies and plans for future business, pending
projects and proposals and potential acquisitions or divestitures; (ii) product
and technical information, such as product formulations, new and innovative
product ideas, proprietary credit scoring models and approaches, credit
policies, new business developments, plans, designs, compilation methods,
processes, procedures, program devices, data processing programs, software,
software codes, hardware, firmware and research and development products; (iii)
marketing information, such as new marketing ideas, mailing lists, the identity
and number of the Company’s customers and prospects, their names and addresses
and sales and marketing plans; (iv) information about the Company’s third-party
agreements and any confidential or protected information disclosed to the
Company by a third-party; (v) the Company’s suppliers, partners, customers and
prospect lists; and (vi) personnel information, such as the identity and number
of the Company’s other employees, their salaries, bonuses, benefits, skills,
qualifications and abilities. For the avoidance of doubt and notwithstanding the
foregoing, the term “trade secrets” shall mean items of Confidential Information
and Trade Secrets that meet the requirements of the Uniform Trade Secrets Act,
as adopted in the state of Colorado and as amended from time to time or under
the Defend Trade Secrets Act, 18 U.S.C. §1833, et seq. Under the federal Defend
Trade Secrets Act of 2016, Grantee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (x) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) is made to Grantee’s attorney in relation to a lawsuit for
retaliation against Grantee for reporting a suspected violation of law; or (z)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. All Confidential Information and Trade
Secrets, together with all copies thereof and notes and other references
thereto, shall remain the sole property of the Company. To the extent that
Grantee possesses any Confidential Information and Trade Secrets or equipment
belonging to the Company, Grantee agrees to deliver to the Company, immediately
upon termination of employment and at any time and from time to time as the
Company requests: (i) any and all documents, files, notes, memoranda, databases,
computer files, and/or other computer programs reflecting any Confidential
Information and Trade Secrets; and (ii) any and all computer equipment, home
office equipment, automobile, or other business equipment belonging to the
Company that Grantee may then possess or have under his or her control. For any
equipment or devices owned by Grantee on which proprietary information of the
Company is stored or accessible, Grantee shall, immediately upon or prior to
termination of employment, deliver such equipment or devices to the Company so
that any proprietary information may be deleted or removed. Grantee expressly
authorizes the Company’s designated representatives to access such equipment or
devices for this limited purpose and shall provide any passwords and/or
passcodes necessary to accomplish this task. Grantee acknowledges that all
Confidential Information and Trade Secrets is essential to the Company’s present
and future business and activities, and is therefore deemed trade secrets and is
considered proprietary to, and treated as confidential by, the Company. This
obligation of confidentiality is intended to supplement, and is not intended to
supersede or limit, the obligations of confidentiality Grantee has to the
Company by agreement, law or otherwise.


(f)    Remedies. Grantee understands, acknowledges, agrees and hereby stipulates
that any and all actual, threatened or attempted violations of any and all
covenants in this Agreement (including, without limitation, covenants in this
Section 5), challenges of or to the enforceability of any such covenants and/or
findings of unenforceability of any such covenants against the Grantee to any
extent by the final non-appealable resolution of any litigation or other legal
proceeding stemming from a threatened or attempted violation of any such
covenants by Grantee, may cause the Company irreparable harm, which may not be
compensated for by monetary damages alone.


(g)    Tolling. Grantee further agrees that, while the duration of the covenants
contained in this Section 5 will be determined generally in accordance with the
terms of each respective covenant, if Grantee violates or threatens to violate
any of those covenants, or it is necessary for the Company to seek to enforce
any of those covenants, Grantee agrees to an extension of the duration of such
covenant on the same terms


8

--------------------------------------------------------------------------------




and conditions for an additional period of time equal to the time that elapses
from the commencement of such violation or threat of violation to the later: of
(i) the termination of such violation or threat of violation; or (ii) the final
non-appealable resolution of any litigation or other legal proceeding stemming
from such violation or threatened or attempted violation.


(h)    No Waiver. In addition to (and without limitation of) the other terms and
conditions of this Agreement, the failure of the Company to insist upon strict
performance of any provision of any agreement between the Company, on the one
hand, and another grantee, employee, person or entity, on the other hand, shall
not be construed as a waiver of the Company’s right to insist upon strict
performance of each and every representation, warranty, covenant, duty and
obligation of Grantee hereunder. In addition to (and without limitation of) the
foregoing, the election of certain remedies by the Company with respect to the
breach or default by another grantee, employee, person or entity of any
agreement between the Company, on the one hand, and such other grantee,
employee, person or entity, on the other hand, shall not be deemed to prejudice
any rights or remedies that the Company may have at law, in equity, under
contract (including without limitation this Agreement) or otherwise with respect
to a similar or different breach or default hereunder by Grantee (all of which
are hereby expressly reserved).


(i)    Recoupment. Notwithstanding anything in this Agreement or the Plan to the
contrary, Grantee’s rights, payments and benefits with respect to the Option
(whether vested or unvested) shall be subject to deduction, reduction,
cancellation, recovery, recoupment, forfeiture and/or “clawback” as may be
required to be made pursuant to the provisions of any applicable law, government
regulation or stock exchange listing requirement as well as any policies of the
Company that may be in effect from time to time pursuant to any law, government
regulation or stock exchange listing requirement. In addition, notwithstanding
anything in this Agreement or the Plan to the contrary, Grantee’s rights,
payments and benefits with respect to the Option (whether vested or unvested)
shall be subject to deduction, reduction, cancellation, recovery, recoupment,
forfeiture and/or “clawback” if: (i) Grantee ceases or has ceased to be employed
by the Company or its direct or indirect subsidiaries, if any, by reason of
Grantee’s serious misconduct during the course of employment, including without
limitation, wrongful appropriation of the Company’s funds or theft of Company
property; (ii) Grantee violates or has violated any of the covenants set forth
in Section 5 of this Agreement as determined by the Company; or (iii) any of the
covenants set forth in Section 5 of this Agreement are or were found to be
unenforceable against the Grantee to any extent by the final non-appealable
resolution of any litigation or other legal proceeding stemming from an actual,
threatened, or attempted violation of any such covenants by Grantee.


6.Dispute Resolution; Arbitration


(a)    Grantee and the Company mutually agree that any claim, controversy and/or
dispute between them, arising out of, relating to, or in connection with: (i)
Grantee’s application for employment, employment and/or termination of
employment (collectively “Employment-Related Disputes”); and/or (ii) this
Agreement (including, without limitation, an actual, threatened or attempted
violation of any of the covenants set forth in Section 5 of this Agreement)
(“Options Disputes”) ((i) or (ii) each, a “Claim” and (i) and (ii) collectively,
“Claims”), whenever and wherever brought shall be resolved by binding
arbitration administered by the American Arbitration Association (“AAA”).
Grantee agrees that this agreement to arbitrate is governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq., evidences a transaction involving
commerce, and is fully enforceable. For purposes of this Section 6, the Company
shall be defined to include EchoStar Corporation, its predecessors, direct and
indirect subsidiaries and affiliates (except DISH Network Corporation and its
direct and indirect subsidiaries, which are not parties to this agreement to
arbitrate), its and their officers, directors, shareholders, members, owners,
employees, managers, agents, and attorneys, and all successors and assigns of
each of the foregoing persons and entities.


(b)    For Employment-Related Disputes:


9

--------------------------------------------------------------------------------






i.
a party who wishes to arbitrate a Claim must prepare a written demand for
arbitration ("Request for Arbitration") that identifies the claims asserted, the
factual basis for each claim and the relief and/or remedy sought. That party
must file the Request for Arbitration (along with a copy of this Agreement and
the applicable filing fee) with the AAA by: (A) delivering them by hand to any
office of the AAA; (B) mailing them by certified U.S. mail, Federal Express or
United Parcel Service to American Arbitration Association, Case Filing Services,
1101 Laurel Oak Road, Suite 100, Voorhees, NJ 08043; or (C) using the AAA
WebFile feature at the AAA's website: http://www.adr.org. The Request for
Arbitration must be submitted to the AAA before the expiration of the applicable
statute of limitations and the parties agree that the date the Request for
Arbitration is received by AAA shall constitute submission for all statute of
limitation purposes. Unless otherwise prohibited by law, the party initiating
arbitration shall be responsible for paying an initial filing fee of $200 or an
amount equal to the applicable filing fee had the claim been brought in a court
of competent jurisdiction, whichever is less. The Company will pay the
Employment Law Arbitrators’ (as defined below) fees and any fee for
administering the arbitration unless otherwise ordered by the Employment Law
Arbitrators;



ii.the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or certified U.S. mail at the following
location: (A) to the Company - to the legal department of the Company at 100
Inverness Terrace East, Englewood, CO 80112, Attn: General Counsel; or (B) to
Grantee - to the last home address that Grantee provided to the Company;


iii.three arbitrators from the AAA with expertise in employment disputes
("Employment Law Arbitrators") shall be selected, and shall conduct the
arbitration, pursuant to the then-current AAA's Employment Arbitration Rules and
Procedures ("AAA Employment Rules"), without incorporation of AAA's
Supplementary Rules for Class Arbitration, which the parties hereby expressly
disclaim. The AAA Employment Rules may be found at http://www.adr.org/, by
searching for "AAA Employment Arbitration Rules" using an internet search engine
such as www.google.com, or by requesting a copy from the human resources
department of the Company. Within fourteen (14) days after the receipt of the
Request for Arbitration, each party shall select one arbitrator from the AAA
with expertise in employment law to act as arbitrator and such arbitrators shall
select the third arbitrator within 10 days of their appointment. The
party-selected arbitrators will serve in a non-neutral capacity. In the event
that the arbitrators selected by the parties are unable or fail to agree upon
the third arbitrator, the third arbitrator shall be selected by the AAA. The
arbitration shall be governed by and construed in accordance with the
substantive law of the State of Colorado, without giving effect to choice of law
principles. The Employment Law Arbitrators shall only have the right to render
decisions that are consistent with the substantive law of the State of Colorado,
and any decision rendered by the Employment Law Arbitrators shall be subject to
review by any court of competent jurisdiction. Regardless of what the AAA
Employment Rules state, the arbitration proceedings shall be held in the City
and County of Denver, Colorado;


iv.the parties shall have the right to conduct discovery relevant and material
to the outcome of the arbitration and to present witnesses and evidence as
needed to present their claims and defenses, and the Employment Law Arbitrators
shall resolve any discovery or evidentiary dispute. Each party shall have the
right


10

--------------------------------------------------------------------------------




to subpoena relevant witnesses and documents, including, without limitation,
documents from third parties. At least thirty days before the final hearing, the
parties must exchange a list of witnesses and copies of all exhibits to be used
at the arbitration hearing. The Employment Law Arbitrators may award any remedy
available under applicable law, but remedies shall be limited to those that
would be available to a party in his/her/its individual capacity for all Claims
presented to the Employment Law Arbitrators. The Employment Law Arbitrators’
decision shall be final and binding, and judgment upon the Employment Law
Arbitrators’ decision and/or award may be entered in any court of competent
jurisdiction; provided that, the parties agree to take all reasonable steps to
ensure that all pleadings, filings and papers are filed and/or entered with the
court under seal and/or in a manner that would maintain their confidentiality,
including, without limitation, complying with all rules of procedure and local
rules for filing documents, pleadings, and papers under seal;


v.the Employment Law Arbitrators shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law. The Employment Law Arbitrators shall resolve all
disputes regarding the timeliness or propriety of the Request for Arbitration
and apply the statute of limitations that would have applied if a Claim had been
brought in a court of competent jurisdiction. The Employment Law Arbitrators
shall dismiss, without limitation, any Claim that, in the absence of this
Agreement, could not be brought under applicable law;


vi.the Employment Law Arbitrators shall have the exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability, or
formation of this Agreement, except with respect to the "Class Action Waiver"
and "Representative Action Waiver" described below. Regardless of what this
Agreement and/or the AAA Employment Rules state, any dispute as to the
interpretation, applicability, enforceability or formation of the Class Action
Waiver and the Representative Action Waiver may only be determined by a court of
competent jurisdiction and not by the Employment Law Arbitrators; and


vii.all arbitration proceedings, including, but not limited to, claims,
allegations, decisions, findings, pleadings, hearings, testimony, discovery,
settlements, opinions and awards shall be confidential, except: (A) to the
extent the parties otherwise agree in writing; (B) as may be otherwise
appropriate in response to a request from a government agency, subpoena, or
legal process; (C) as is necessary to enforce, correct, modify or vacate the
Employment Law Arbitrators’ award or decision; or (D) if applicable law provides
to the contrary. In the event that either party initiates a court proceeding to
enforce, correct, modify, or vacate the Employment Law Arbitrators’ award or
decision, or any other proceeding that would require disclosing the Employment
Law Arbitrators’ award, decision or findings, the parties agree to take all
reasonable steps consistent with applicable law to ensure that all pleadings,
filings and papers are filed and/or entered with the court under seal and/or in
a manner that would maintain their confidentiality, including, without
limitation, complying with all rules of procedure and local rules for filing
documents, pleadings, and papers under seal.


(c)    For Options Disputes:




11

--------------------------------------------------------------------------------




i.a party who wishes to arbitrate a Claim must prepare a Request for Arbitration
that identifies the claims asserted, the factual basis for each claim and the
relief and/or remedy sought. That party must file the Request for Arbitration
(along with a copy of this Agreement and the applicable filing fee) with the AAA
by: (A) delivering them by hand to any office of the AAA; (B) mailing them by
certified U.S. mail, Federal Express or United Parcel Service to American
Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100,
Voorhees, NJ 08043; or (C) using the AAA WebFile feature at the AAA's website:
http://www.adr.org. The Request for Arbitration must be submitted to the AAA
before the expiration of the applicable statute of limitations and the parties
agree that the date the Request for Arbitration is received by AAA shall
constitute submission for all statute of limitation purposes. Unless otherwise
prohibited by law, the party initiating arbitration shall be responsible for
paying an initial filing fee of $200 or an amount equal to the applicable filing
fee had the claim been brought in a court of competent jurisdiction, whichever
is less. The Company will pay the Commercial Law Arbitrators’ (as defined below)
fees and any fee for administering the arbitration unless otherwise ordered by
the Commercial Law Arbitrators;


ii.the party initiating arbitration must deliver a copy of the Request for
Arbitration to the other party by hand or certified U.S. mail at the following
location: (A) to the Company - to the legal department of the Company at 100
Inverness Terrace East, Englewood, CO 80112, Attn: General Counsel; or (B) to
Grantee - to the last home address that Grantee provided to the Company;


iii.three arbitrators from the AAA with expertise in commercial law ("Commercial
Law Arbitrators") shall be selected, and shall conduct the arbitration, pursuant
to the then-current AAA Commercial Dispute Resolution Procedures (the “AAA
Commercial Rules”), without incorporation of the AAA Employment Rules and the
AAA's Supplementary Rules for Class Arbitration, both of which the parties
hereby expressly disclaim. The AAA Commercial Rules may be found at
http://www.adr.org/, by searching for "AAA Commercial Dispute Resolution
Procedures" using an internet search engine such as www.google.com, or by
requesting a copy from the human resources department of the Company. Within
fourteen (14) days after the receipt of the Request for Arbitration, each party
shall select one arbitrator from the AAA with expertise in commercial law to act
as arbitrator and such arbitrators shall select the third arbitrator within 10
days of their appointment. The party-selected arbitrators will serve in a
non-neutral capacity. In the event that the arbitrators selected by the parties
are unable or fail to agree upon the third arbitrator, the third arbitrator
shall be selected by the AAA. The arbitration shall be governed by and construed
in accordance with the substantive law of the State of Colorado, without giving
effect to choice of law principles. The Commercial Law Arbitrators shall only
have the right to render decisions that are consistent with the substantive law
of the State of Colorado, and any decision rendered by the Employment Law
Arbitrators shall be subject to review by any court of competent jurisdiction.
Regardless of what the AAA Commercial Rules state, the arbitration proceedings
shall be held in the City and County of Denver, Colorado;


iv.the parties shall have the right to conduct discovery relevant and material
to the outcome of the arbitration and to present witnesses and evidence as
needed to present their claims and defenses, and the Commercial Law Arbitrators
shall resolve any discovery or evidentiary dispute. Each party shall have the
right to subpoena relevant witnesses and documents, including, without
limitation,


12

--------------------------------------------------------------------------------




documents from third parties. At least thirty days before the final hearing, the
parties must exchange a list of witnesses and copies of all exhibits to be used
at the arbitration hearing. The Commercial Law Arbitrators may award any remedy
available under applicable law, but remedies shall be limited to those that
would be available to a party in his/her/its individual capacity for all Claims
presented to the Commercial Law Arbitrators. The Commercial Law Arbitrators’
decision shall be final and binding, and judgment upon the Commercial Law
Arbitrators’ decision and/or award may be entered in any court of competent
jurisdiction; provided that, the parties agree to take all reasonable steps to
ensure that all pleadings, filings and papers are filed and/or entered with the
court under seal and/or in a manner that would maintain their confidentiality,
including, without limitation, complying with all rules of procedure and local
rules for filing documents, pleadings, and papers under seal;


v.the Commercial Law Arbitrators shall have the authority to hear and decide
dispositive motions under the legal standards set forth in Rules 12 and 56 of
the Colorado Rules of Civil Procedure, regardless of whether a Claim arises
under federal or state law. The Commercial Law Arbitrators shall resolve all
disputes regarding the timeliness or propriety of the Request for Arbitration
and apply the statute of limitations that would have applied if a Claim had been
brought in a court of competent jurisdiction. The Commercial Law Arbitrators
shall dismiss, without limitation, any Claim that, in the absence of this
Agreement, could not be brought under applicable law;


vi.the Commercial Law Arbitrators shall have the exclusive authority to resolve
any dispute relating to the interpretation, applicability, enforceability, or
formation of this Agreement, except with respect to the "Class Action Waiver"
and "Representative Action Waiver" described below. Regardless of what this
Agreement and/or the AAA Commercial Rules state, any dispute as to the
interpretation, applicability, enforceability or formation of the Class Action
Waiver and the Representative Action Waiver may only be determined by a court of
competent jurisdiction and not by the Commercial Law Arbitrators; and


vii.all arbitration proceedings, including, but not limited to, claims,
allegations, decisions, findings, pleadings, hearings, testimony, discovery,
settlements, opinions and awards shall be confidential, except: (A) to the
extent the parties otherwise agree in writing; (B) as may be otherwise
appropriate in response to a request from a government agency, subpoena, or
legal process; (C) as is necessary to enforce, correct, modify or vacate the
Commercial Law Arbitrators’ award or decision; or (D) if applicable law provides
to the contrary. In the event that either party initiates a court proceeding to
enforce, correct, modify, or vacate the Commercial Law Arbitrators’ award or
decision, or any other proceeding that would require disclosing the Commercial
Law Arbitrators’ award, decision or findings, the parties agree to take all
reasonable steps consistent with applicable law to ensure that all pleadings,
filings and papers are filed and/or entered with the court under seal and/or in
a manner that would maintain their confidentiality, including, without
limitation, complying with all rules of procedure and local rules for filing
documents, pleadings, and papers under seal.


(d)    Notwithstanding the foregoing, this agreement to arbitrate all
Employment-Related Disputes and/or Options Disputes shall not apply to Grantee
claims for statutory unemployment compensation benefits, statutory worker’s
compensation benefits, state disability insurance benefits (not including
retaliation claims based upon seeking such benefits), charges filed with the
National Labor


13

--------------------------------------------------------------------------------




Relations Board alleging violations of the National Labor Relations Act, and
claims for benefits from a Company-sponsored “employee benefit plan,” as that
term is defined in 29 U.S.C. §1002(3).


(e)    To the maximum extent allowed by applicable law, (i) Grantee and the
Company agree to bring any Claim in arbitration on an individual basis only, and
not as a class or collective action, (ii) Grantee and the Company waive any
right for a Claim to be brought, heard, or decided as a class or collective
action, and (iii) the applicable arbitrator under this Section 6 shall have no
power, jurisdiction or authority to preside over a class or collective action
("Class Action Waiver"). This Class Action Waiver, however, does not prevent
Grantee from joining, opting into or participating in a pending class or
collective action to which Grantee is a current or purported class member as of
the Grant Date. To the maximum extent allowed by applicable law, Grantee and the
Company waive any right for a Claim to be brought, heard or decided as a Private
Attorney General Representative Action on behalf of other grantees
("Representative Action"), and the applicable arbitrator under this Section 6
shall have no power or authority to preside over a Representative Action
("Representative Action Waiver"). The Representative Action Waiver, however,
does not apply to a Claim that Grantee brings in arbitration as a private
attorney general solely on his/her own behalf.


(f)    In addition, each of Grantee and the Company shall have the right to seek
temporary restraining orders, preliminary and/or permanent injunctions or other
like emergency relief from a court where such relief is required to permit the
dispute to proceed to arbitration without such party incurring irreparable harm
that may not be remedied monetarily, for example, to prevent violation of: (i)
non-competition agreements or obligations; (ii) non-solicitation agreements or
obligations; (iii) intellectual property rights, including, but not limited to,
copyrights, patent rights, trade secrets and/or proprietary business know-how;
or (iv) confidential information obligations; provided that, once a court of
competent jurisdiction orders or denies temporary or preliminary relief, the
Claims shall then be resolved by arbitration pursuant to this Agreement. The
parties mutually agree that the state and federal courts located in the City and
County of Denver, Colorado shall have exclusive subject matter and personal
jurisdiction to hear and decide any such action, and that any such court action
shall be governed by the substantive law of the State of Colorado, without
giving effect to choice of law principles. Grantee irrevocably waives, to the
fullest extent permitted by law, any and all objections which he or she may now
or hereafter have to the venue of any such proceeding brought in any such court,
including, without limitation, any claim that such proceeding has been brought
in an inconvenient forum.


(g)    Further, nothing in this Section 6 prohibits Grantee from making a report
or filing an administrative charge with a federal, state or local administrative
agency such as the National Labor Relations Board, the Equal Employment
Opportunity Commission, the Securities and Exchange Commission or the Department
of Labor. This Section 6 also does not prevent federal administrative agencies
from adjudicating claims and awarding remedies based on those claims, even if
the claims would otherwise be covered by this Section 6. Nothing in this Section
6 prevents or excuses a party from satisfying any conditions precedent and/or
exhausting administrative remedies under applicable law before bringing a Claim
in arbitration.


(h)    Unless the applicable arbitrators rule otherwise (under the same
standards that would apply in a court of competent jurisdiction), each party to
any arbitration or court proceeding contemplated by this Section 6 shall be
responsible for its own attorneys' fees and costs; provided, however, that
unless otherwise required by applicable law or this Agreement, the prevailing
party in any arbitration or court proceeding contemplated by this Section 6
shall be entitled to reimbursement of its, his or her reasonable attorneys’
fees, costs, and expenses. Nothing in this Agreement shall require Grantee to
reimburse the Company for its reasonable attorneys' fees, costs, and expenses,
incurred when the Company prevails in defense of any statutory claim of unlawful
discrimination, unless said claim brought by Grantee is frivolous, unreasonable
or without foundation, or Grantee continues to prosecute a claim after the claim
became frivolous,


14

--------------------------------------------------------------------------------




unreasonable or without foundation. In the event either party hereto files a
judicial or administrative action asserting claims subject to this arbitration
provision, and the other party successfully stays such action and/or compels
arbitration of the claims made in such an action, the party filing the
administrative or judicial action shall pay the other party’s reasonable
attorneys’ fees, costs, and expenses incurred in obtaining a stay and/or
compelling arbitration.
    
(i)    This Section 6 supersedes and renders void any prior agreement(s) to
arbitrate between Grantee and the Company with respect to any and all Claims
under this Agreement and any other agreement(s) between the Company and/or any
of its direct and indirect subsidiaries, on the one hand, and Grantee, on the
other hand. For the avoidance of doubt and notwithstanding the foregoing, this
Section 6 does not supersede or render void any prior agreement(s) to arbitrate
between the Company and/or any of its direct and indirect subsidiaries, on the
one hand, and Grantee, on the other hand with respect to any and all stock
options, restricted stock units or other equity awards other than the Options
Disputes for the specific Option granted under this Agreement. In the event of
any conflict or inconsistency between any AAA rules and/or procedures and the
terms and conditions of this Agreement, the terms and conditions of this
Agreement shall control.


(j)    Other than potential rights to a trial, a jury trial, and common law
claims for punitive and/or exemplary damages, nothing in this agreement to
arbitrate limits any statutory remedy to which Grantee or the Company may be
entitled under law. The parties acknowledge that this agreement to arbitrate
shall not alter the at-will nature of their employment relationship MEANING THAT
GRANTEE MAY TERMINATE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND/OR ANY OF ITS
DIRECT AND INDIRECT SUBSIDIARIES AT ANY TIME WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, AND THE COMPANY AND/OR ANY OF ITS DIRECT AND INDIRECT
SUBSIDIARIES RESERVE THE SAME RIGHTS TO TERMINATE GRANTEE’S EMPLOYMENT AND/OR
DEMOTE GRANTEE.


(k)    GRANTEE AND THE COMPANY MUTUALLY AND VOLUNTARILY AGREE TO ARBITRATE ALL
CLAIMS COVERED BY THIS AGREEMENT AS SET FORTH IN THIS SECTION 6. THE RIGHTS TO A
TRIAL BY JURY, TO COMMON LAW CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES, AND
TO ENGAGE AND/OR PARTICIPATE IN A CLASS, COLLECTIVE OR REPRESENTATIVE ACTION ARE
OF VALUE AND EXPRESSLY WAIVED PURSUANT TO THIS SECTION 6. NOTHING IN THIS
SECTION 6 INFRINGES ON GRANTEE’S RIGHT TO FILE A CHARGE WITH ANY GOVERNMENT
AGENCY, AND GRANTEE’S RIGHT TO SEEK ANY REMEDY AND/OR PERSONAL RECOVERY IS ONLY
RESTRICTED AS SPECIFICALLY SET FORTH IN THIS SECTION 6.


7.Miscellaneous


(a)    Option Subject to the Plan. The Option is issued pursuant to the Plan and
is subject to its terms and conditions. The terms and conditions of the Plan are
available for inspection during normal business hours at the principal offices
of the Company. The Committee has final authority to decide, interpret,
determine and calculate any and all aspects of the Plan in its sole and absolute
discretion for any reason or no reason at any time and from time to time.


(b)    No Right to Continued Employment; No Rights as Shareholder. This
Agreement shall not confer upon Grantee any right with respect to continuance of
employment with the Company or any of its direct or indirect subsidiaries, nor
shall it interfere in any way with the right of the Company and its direct and
indirect subsidiaries to terminate such employment or to demote or remove
Grantee for any reason or no reason at any time and from time to time. The
holder of the Option will not have any right to dividends or any other rights of
a shareholder with respect to Common Shares subject to the Option until such
Common


15

--------------------------------------------------------------------------------




Shares shall have been issued to Grantee upon valid exercise of the Option in
accordance with this Agreement and the Plan (as evidenced by the records of the
transfer agent of the Company).


(c)    Changes in Capital Structure. If there shall be any change in the Common
Shares of the Company through merger, consolidation, reorganization,
recapitalization, dividend in the form of stock (of whatever amount), stock
split or other change in the corporate structure of the Company, then
appropriate adjustments may be made by the Company, as determined in the sole
and absolute discretion of the Committee for any reason or no reason at any time
and from time to time, to all or any portion of the Option that shall have not
yet vested or been exercised and not yet been terminated or expired, in order to
prevent dilution or enlargement of Grantee's rights under the Option. Such
adjustments may include, where appropriate, changes in the number of shares of
Common Shares and the price per share subject to the outstanding Option.
Notwithstanding the foregoing, no action that would modify the treatment of the
Option under the Code shall be effective unless agreed to in writing by both
parties.


(d)    Assigns and Successors. This Agreement shall inure to the benefit of the
Company’s assigns and successors and its and their direct and indirect
subsidiaries.


(e)    Compliance with Law; Legal Requirements. The Company shall at all times
during the term of the Option reserve and keep available such number of Common
Shares as will be sufficient to satisfy the requirements of this Agreement. The
exercise of all or any part of the Option shall only be effective at such time
that the issuance and sale of Common Shares pursuant to such exercise will not
violate any federal or state securities or other laws. The Company may suspend
Grantee’s or any holder’s of the Option right to exercise the Option and shall
not issue or deliver the Common Shares underlying the Option unless it is
satisfied in its judgment that the issuance and sale of Common Shares will not
violate any of the provisions of the Securities Act, the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), any rules or regulations of the SEC
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, other applicable laws, rules and
regulations or any applicable stock exchange, or any other applicable laws,
rules or regulations, or until there has been compliance with the provisions of
such acts, laws and rules. If the Company in its sole and absolute discretion so
elects, it may register the Common Shares issuable upon the exercise of the
Option under the Securities Act and list the Common Shares on any securities
exchange. In the absence thereof, Grantee understands that neither the Option
nor the Common Shares issuable upon the exercise thereof will be registered
under the Securities Act, or tradeable on any securities exchange, and Grantee
represents that the Option is being acquired, and that such Common Shares that
will be acquired pursuant to exercise of the Option, if any, will be acquired,
by Grantee for investment and not with a view to distribution thereof. In the
absence of an effective registration statement meeting the requirements of the
Securities Act, upon any sale or transfer of the Common Shares issued pursuant
to the Option, Grantee shall deliver to the Company an opinion of counsel
satisfactory to the Company to the effect that the sale or transfer of the
Common Shares does not violate any provision of the Securities Act or the
Exchange Act. Grantee understands that the Company is under no obligation to
register or qualify the Common Shares with the SEC, any state securities
commission or any stock exchange to effect such compliance and that Grantee will
have no recourse to or claim against the Company if the Company determines
pursuant to this Section 7 that it is unable to deliver the Common Shares upon
exercise of the Option. Regardless of whether the offering and sale of the
Common Shares have been registered under the Securities Act, or have been
registered or qualified under the securities laws of any state, the Company in
its sole and absolute discretion for any reason or no reason at any time and
from time to time may impose restrictions upon the sale, pledge or other
transfer of such Common Shares (including the placement of appropriate legends
on certificates or the imposition of stop-transfer instructions on the
certificates or book entries, as applicable) if, in the judgment of the Company,
such restrictions are necessary or desirable in order to achieve compliance with
the Securities Act, the Exchange Act, the securities laws of any state or other
jurisdiction or any other applicable laws, rules and regulations or any
applicable stock exchange rules or regulations.




16

--------------------------------------------------------------------------------




(f)    Notice of Disposal of Common Shares; Withholding. To the extent the
Option is an ISO, if Grantee shall dispose of any of the Common Shares of the
Company acquired by Grantee pursuant to the exercise of such portion of the
Option that is an ISO within two years from the Grant Date or within one year
after the transfer of any such shares to Grantee upon exercise of such portion
of the Option, then, in order to provide the Company with the opportunity to
claim the benefit of any income tax deduction (if any) which may be available to
it under the circumstances, Grantee shall promptly notify the Company of the
dates of acquisition and disposition of such shares, the number of shares so
disposed of, and the consideration, if any, received for such shares. In order
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to insure: (i) notice
to the Company of any disposition of the Common Shares of the Company within the
time periods described above; and (ii) that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Grantee.


(g)    Confidential Treatment of Option. Grantee agrees to treat with
confidentiality the existence, terms and conditions of this Agreement and the
Option except to the extent specifically disclosed by the Company pursuant to
applicable law, and agrees that failure to do so may result in immediate
termination of the Option.


(h)    Obligations Unaffected. Except as expressly set forth to the contrary in
Section 6 of this Agreement, the obligations of Grantee under this Agreement
shall be independent of, and unaffected by, and shall not affect, other
agreements, if any, binding Grantee which apply to Grantee’s business activities
during and/or subsequent to Grantee’s employment by the Company or any of its
direct or indirect subsidiaries or affiliates.


(i)    Survival. Any provision of this Agreement which logically would be
expected to survive termination or expiration, shall survive for a reasonable
time period under the circumstances, whether or not specifically provided in
this Agreement. Except as set forth to the contrary in this Agreement
(including, without limitation, Section 6 of this Agreement), the obligations
under this Agreement also shall survive any changes made in the future to the
employment terms and conditions of Grantee, including without limitation changes
in salary, benefits, bonus plans, job or position title and job
responsibilities.


(j)    Complete Agreement; No Waiver. This Agreement constitutes the entire,
final and complete understanding between the parties hereto with respect to the
subject matter of this Agreement, and, except as specifically set forth in this
Agreement, supersedes and replaces all previous understandings or agreements,
written, oral, or implied, with respect to the subject matter of this Agreement
made or existing before the date of this Agreement. Except as expressly provided
by this Agreement, no waiver or modification of any of the terms or conditions
of this Agreement shall be effective unless in writing and signed by both
parties. The failure of any party to insist upon strict performance of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach of the same or similar nature.


(k)    Severability. Each provision of this Agreement shall be construed as
separable and divisible from every other provision, and the enforceability of
any one provision shall not limit the enforceability, in whole or in part, of
any other provision. Except as otherwise set forth in this Agreement, in the
event that a court, arbitrator or other body of competent jurisdiction holds any
provision of this Agreement to be invalid, illegal, void or less than fully
enforceable as to time, scope or otherwise, the parties agree that such
provision shall be construed by limiting and reducing it to the minimum extent
necessary to render such provision valid, legal and enforceable while preserving
to the greatest extent permissible the original intent of the parties; the
remaining terms and conditions of this Agreement shall not be affected by such
alteration and shall remain in full force and effect. Notwithstanding the
foregoing, in the event that any one or more of the covenants set forth in
Section 5 of this Agreement are found to be unenforceable against the Grantee to
any extent by the final non-appealable resolution of any litigation or other
legal proceeding stemming from an actual, threatened, or attempted violation of
such covenants by Grantee, then the entire Option


17

--------------------------------------------------------------------------------




(both vested and unvested) shall be deemed to have terminated and the Option
(both vested and unvested) shall not be exercisable and no Common Shares shall
be issuable in connection therewith as of the date of such finding.


(l)    Summary Information. In the event that the Company provides Grantee (or
anyone acting on behalf of Grantee) with summary or other information
concerning, including or otherwise relating to Grantee’s rights or benefits
under this Agreement (including without limitation the Option, and any vesting
thereof), such summary or other information shall in all cases be qualified in
its entirety by this Agreement and the Plan, and, unless it explicitly states
otherwise and is signed by an officer of the Company, shall not constitute an
amendment or other modification hereto.


(m)    Grantee Acknowledgements


(i)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she is executing this Agreement voluntarily and without any duress or undue
influence by the Company or anyone else.


(ii)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she has carefully read, considered and understands all of the provisions of this
Agreement, the Plan and the Company’s policies reflected in this Agreement.


(iii)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she has asked any questions needed for him or her to understand the terms,
consequences and binding effect of this Agreement and the Plan and Grantee fully
understands them, including, without limitation, that he or she is waiving the
right to a trial, a trial by jury, and common law claims for punitive and/or
exemplary damages.


(iv)Grantee understands, acknowledges, agrees and hereby stipulates that he or
she was provided an opportunity to seek the advice of an attorney and/or tax
professional of his or her choice before accepting this Agreement.


(v)Grantee understands, acknowledges, agrees and hereby stipulates that the
obligations and restrictions set forth in this Agreement are consistent with
Grantee’s right to sell his or her labor, the public's interest in unimpeded
trade, are fair and reasonable, and are no broader than are reasonably required
to protect the Company’s interests.


(vi)Grantee understands, acknowledges, agrees and hereby stipulates that it is
the Company’s policy to seek legal recourse to the fullest extent possible for
actual, threatened or attempted violation of, or challenges to the
enforceability of, this Agreement. Grantee understands that nothing in this
Agreement shall be construed to prohibit the Company from pursuing any other
available remedies for such actual, threatened or attempted violation or
challenges to enforceability, including, without limitation, the recovery of
damages from Grantee. Grantee further agrees that, if he or she violates,
threatens or attempts to violate, or challenges the enforceability of, this
Agreement, it would be difficult to determine the damages and lost profits which
the Company would suffer as a result thereof including, but not limited to,
losses attributable to lost or misappropriated Confidential Information and
Trade Secrets and losses stemming from violations of the non-disclosure,
non‑compete and/or non‑solicitation obligations set forth above. Accordingly,
Grantee agrees that if he or she violates, threatens or attempts to violate or
challenges the enforceability of this Agreement, then the Company shall be
entitled to an order for injunctive relief and/or for specific performance, or
their equivalent, in addition to money damages and any other remedies otherwise
available to it at law or equity. Such injunctive relief includes but is not
limited to requirements that Grantee take action or refrain from taking action
to avoid competing


18

--------------------------------------------------------------------------------




with the Company, to avoid soliciting the Company’s employees or customers, to
preserve the secrecy of Confidential Information and Trade Secrets, to not use
Confidential Information and Trade Secrets, to avoid conflicts of interest and
to protect the Company from irreparable harm. Grantee expressly agrees that the
Company does not need to post a bond to obtain an injunction and Grantee waives
the right to require such a bond.


(n)    Notice. All notices to the Company shall be addressed to: EchoStar
Corporation, 100 Inverness Terrace East, Englewood, Colorado, 80112, Attn:
Corporate Secretary, or to such other address or person as the Company may
notify Grantee from time to time. All notices to Grantee or other person or
persons then entitled to exercise the Option shall be addressed to Grantee or
such other person(s) at Grantee's address on file with the Company, or to such
other address as Grantee or such person(s) may notify the Company or its
administrator for the Option in writing from time to time.


[SIGNATURES APPEAR ON FOLLOWING PAGE]


19

--------------------------------------------------------------------------------










Upon Grantee’s acceptance of the terms and conditions set forth in this
Agreement through the electronic grant process available through the
Administrator, this Agreement shall become effective between the parties as of
the Grant Date.




ECHOSTAR CORPORATION




GRANTEE – [Participant Name] Accepted on [Acceptance Date]


20